Case 1:19-cv-01199-CMA-STV Document 107 Filed 09/30/20 USDC Colorado Page 1 of 13




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge Christine M. Arguello


   Civil Action No. 19-cv-01199-CMA-STV

   AMANDA KENNEDY, on behalf of herself and those similarly situated,

           Plaintiff,

   v.

   MOUNTAINSIDE PIZZA, INC., and
   BRENT HAMILL,

           Defendants.


        ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S RENEWED
           MOTION TO SEND NOTICE TO SIMILARLY SITUATED EMPLOYEES


           This matter is before the Court on Plaintiff’s Renewed Motion to Send Notice to

   Similarly Situated Employees (Doc. # 40) (“Motion for Conditional Certification” or

   “Motion”), wherein Plaintiff moves the Court to conditionally certify this case as a

   collective action under the Fair Labor Standards Act and approve Plaintiff’s proposed

   notice. For the reasons that follow, the Motion is granted to the extent it seeks to

   conditionally certify a collective action of Colorado pizza delivery drivers and denied to

   the extent it seeks to conditionally certify a collective action of Texas pizza delivery

   drivers.

                                     I.     BACKGROUND

           This Court thoroughly recounted the factual and procedural background of this

   action in its Order Denying Plaintiffs’ Motion for Partial Summary Judgment and
Case 1:19-cv-01199-CMA-STV Document 107 Filed 09/30/20 USDC Colorado Page 2 of 13




   Granting Defendants’ Cross-Motion for Declaratory Partial Summary Judgment (“Partial

   Summary Judgment Order”). (Doc. # 97.) The Court recounts herein only the facts

   necessary to resolve the instant Motion for Conditional Certification.

          Plaintiff Amanda Kennedy worked as a delivery driver and in-store employee at

   one of Defendant Mountainside Pizza, Inc.’s (“Mountainside”) Domino’s pizza franchise

   stores located in Denver, Colorado, from November 2017 through May 2018. Plaintiff

   filed this case on April 24, 2019. (Doc. # 1.) Plaintiff claims, in relevant part, that

   Defendants failed to pay their delivery drivers minimum wage under the Fair Labor

   Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., because they pay the drivers

   minimum wage or very close to it, require the drivers to provide automobiles to complete

   Defendants’ deliveries, and do not properly reimburse the drivers for automobile

   expenses. Plaintiff alleges that Defendants neither reimbursed drivers for actual

   automobile expenses incurred nor reimbursed drivers at the IRS standard mileage rate.

   See (id. at ¶¶ 92–99). Plaintiff further alleges that Defendants reimbursed her at a rate

   of $.20 and $.30 per mile and not the IRS standard mileage rate of approximately $.54

   per mile during the period of Plaintiff’s employment. 1

          On June 28, 2019, the parties filed a Joint Motion to Stay Proceedings (“Motion

   to Stay”). (Doc. # 27.) Therein, the parties requested the Court stay this case for 120




   1
    Three opt-in Plaintiffs have filed notices of consent to join this action since the filing of the
   Complaint. See (Doc. # 38) (Notice of Consent to Join by William Benge); (Doc. # 72) (Notice of
   Consent to Join by Emanuel Magana); (Doc. # 89) (Notice of Consent to Join by Miguel Tilley).
   However, the Court determines for the first time herein whether this case should be certified as
   a collective action under the FLSA.


                                                   2
Case 1:19-cv-01199-CMA-STV Document 107 Filed 09/30/20 USDC Colorado Page 3 of 13




   days to allow the parties to engage in good-faith settlement negotiations on a class-wide

   basis. In support of the Motion to Stay, Defendants consented to conditional certification

   of a collective action composed of current and former delivery drivers employed by

   Mountainside in Colorado if the parties could not negotiate a resolution of this case:

          In the event the Parties are unable to resolve this case at the end of the
          stay, Defendants consent to an Order conditionally certifying this case as a
          collective action under the FLSA and authorizing that the Notice and
          Consent Form, attached hereto as Exhibit 1, be sent to all current and
          former delivery drivers employed at twenty-three Domino’s location owned
          and operated by Defendant Mountainside Pizza in Colorado within three (3)
          years preceding the date of serving of the Complaint (May 21, 2019). . . .
          The Parties further agree that Defendants’ stipulation to conditional
          certification with respect to current and former delivery drivers employed by
          Defendant Mountainside Pizza Colorado locations shall not be construed
          as an admission that Plaintiff is entitled to conditional certification with
          respect to delivery drivers employed by Defendants Southside Pizza, Inc.,
          Prima Pizza, Inc., Longhorn Pizza, Inc., and/or Brent Hamill (the “Non-
          Mountainside Defendants”).

   (Id. at 3–4.) Judge Varholak acknowledged the above stipulation in his Order granting

   the Motion to Stay in relevant part, stating that “[i]n the event settlement is not reached

   by October 30, 2019: . . . Defendants will not oppose notice going to the delivery drivers

   employed at twenty-three (23) locations owned by Defendant Mountainside Pizza in

   Colorado.” (Doc. # 30 at 2.)

          Plaintiff filed the instant Motion for Conditional Certification on November 5,

   2019. (Doc. # 40.) In her Motion, Plaintiff seeks conditional certification of a collective

   action of Defendants’ current and former delivery drivers in both Colorado and Texas. In

   support thereof, Plaintiff submitted the Declaration of Amanda Kennedy (Doc. # 40-2)

   and Declaration of William Benge (Doc. # 40-3). Plaintiff also attached her Proposed

   Notice (Doc. # 40-4) and Proposed Email (Doc. # 40-5).

                                                 3
Case 1:19-cv-01199-CMA-STV Document 107 Filed 09/30/20 USDC Colorado Page 4 of 13




          At the time Plaintiff filed her Motion, Prima Pizza, Inc., Longhorn Pizza, Inc.

   (“Longhorn Pizza”), and Southside Pizza, Inc. were still defendants to this action. On

   August 3, 2020, this Court affirmed and adopted the Recommendation of United States

   Magistrate Judge Varholak (Doc. # 92) and granted Defendants’ Motion to Dismiss

   (Doc. # 42) to the extent it sought dismissal of Plaintiff’s claims against Defendants

   Prima Pizza, Inc., Longhorn Pizza, and Southside Pizza, Inc. for lack of personal

   jurisdiction. The claims against said defendants were dismissed, and the defendants

   were removed from this case. Notably, Longhorn Pizza was the only pizza restaurant

   located in Texas that Plaintiff named as a defendant in this lawsuit.

          On August 26, 2020, in its Partial Summary Judgment Order, this Court denied

   Plaintiffs’ Motion for Partial Summary Judgment (Doc. # 64) and granted Defendants’

   Cross-Motion for Declaratory Partial Summary Judgement [sic] (Doc. # 65). Therein, the

   Court concluded that Defendants are permitted to “reasonably approximate” Plaintiff’s

   vehicle-related expenses for reimbursement purposes under the FLSA and applicable

   regulations and that the IRS standard mileage rate may be probative of the

   reasonableness of Defendant’s reimbursement of Plaintiff’s expenses, but Defendant is

   not required to reimburse Plaintiff at the IRS standard mileage rate. Thereafter, the

   United States Department of Labor (“DOL”) issued an opinion letter in accord with this

   Court’s reasoning in its Partial Summary Judgment Order. 2

          On August 31, 2020, Defendants filed Defendants’ Corrected Memorandum in



   2
    United States Department of Labor Wage and Hour Division, FLSA2020-12 (Aug. 31, 2020),
   https://www.dol.gov/sites/dolgov/files/WHD/opinion-letters/FLSA/2020_08_31_12_FLSA.pdf.

                                                4
Case 1:19-cv-01199-CMA-STV Document 107 Filed 09/30/20 USDC Colorado Page 5 of 13




   Opposition to Amanda Kennedy’s Renewed Motion to Send Notice to Similarly Situated

   Employees. (Doc. # 99.) In their Response, Defendants oppose conditional certification

   of both Colorado and Texas delivery drivers and purportedly withdraw their previous

   stipulation to consent to conditional certification of Colorado delivery drivers. 3 Plaintiff

   filed a Reply. (Doc. # 103.)

                                     II.    LEGAL STANDARDS

            Section 216(b) of the FLSA provides that an action under the FLSA for minimum

   wage violations “may be maintained against any employer . . . by any one or more

   employees for and in behalf of himself or themselves and other employees similarly

   situated.” Collective actions benefit the judicial system by enabling the "efficient

   resolution in one proceeding of common issues of law and fact . . . ." Hoffman-La Roche

   Inc. v. Sperling, 493 U.S. 165, 170 (1989). Further, a collective action gives similarly

   situated plaintiffs "the advantage of lower individual costs to vindicate rights by the

   pooling of resources." Id.

            The Tenth Circuit has approved the use of a two-step process for determining

   whether the putative class members are similarly situated to the named plaintiff. See



   3
       Defendants stated as much in the following footnote:
            In connection with the stay of the proceedings to discuss settlement, the parties
            represented that to the extent a settlement could not be reached, Defendants
            would not oppose conditional certification and sending of notice as to Colorado
            delivery drivers. (See id. ¶ 4.) Given the intervening authority from the U.S.
            Department of Labor, and this Court’s Order (ECF Dkt. No. 97) on the parties’
            motions for summary judgment, Defendants respectfully request that the Court
            review the basis and arguments on which Plaintiff’s Motion is premised and make
            the appropriate determination.
   (Doc. # 99 at 3 n.3.)

                                                    5
Case 1:19-cv-01199-CMA-STV Document 107 Filed 09/30/20 USDC Colorado Page 6 of 13




   Thiessen v. Gen. Elec. Capital Corp., 267 F.3d 1095, 1102-1105 (10th Cir. 2001). At the

   first step, prior to discovery, the district court makes a “notice stage” determination of

   whether the plaintiffs are similarly situated. For conditional certification at the notice

   stage, the Tenth Circuit “require[s] nothing more than substantial allegations that the

   putative class members were together the victims of a single decision, policy, or plan.”

   Id. at 1102 (quoting Vaszlavik v. Storage Tech. Corp., 175 F.R.D. 672, 678 (D. Colo.

   1997)). The standard for conditional certification at the notice stage, then, “is a lenient

   one.”4 Wass v. NPC Int’l, Inc., No. 09-2254, 2011 WL 1118774, at *3 (D. Kan. Mar. 28,

   2011) (unpublished); see also Renfro v. Spartan Computer Servs., Inc., 243 F.R.D. 431,

   432 (D. Kan. 2007) (“This initial step creates a lenient standard which typically results in

   conditional certification of a representative class.”). At this stage, the Court “does not

   weigh evidence, resolve factual disputes, or rule on the merits of the plaintiffs’ claims.”

   Bryant v. Act Fast Delivery of Colorado, Inc., No. 14-cv-870-MSK-NYW, 2015 WL

   3929663, at *2 (D. Colo. June 25, 2015).

                                         III.    DISCUSSION

          Plaintiff moves this Court for an order allowing her to send notice of this action to

   the following individuals: “All similarly situated current and former delivery drivers

   employed at the Domino’s Pizza stores owned, operated, and controlled by Defendants


   4
     The second step for class certification under § 216(b) demands a higher level of scrutiny. At
   the second step, which occurs after discovery is complete and often prompted by a motion to
   decertify, a district court examines, inter alia, “any disparate factual and employment
   circumstances shown in the record, whether defenses asserted by the defendant are individual
   to certain plaintiffs, and fairness and procedural considerations.” Bass v. PJComn Acquisition
   Corp., No. 09-cv-01614, 2010 WL 3720217, at *2 (D. Colo. Sept. 15, 2010) (unpublished). The
   instant Motion requires the Court to determine only whether Plaintiff has satisfied the first step of
   the Thiessen two-step approach.

                                                    6
Case 1:19-cv-01199-CMA-STV Document 107 Filed 09/30/20 USDC Colorado Page 7 of 13




   in Colorado and Texas at any time from April 24, 2019 to present.” (Doc. # 40 at 1.) The

   Court first addresses conditional certification as to the Colorado delivery drivers before

   turning to the Texas delivery drivers.

   A.     WHETHER A COLLECTIVE ACTION OF COLORADO DRIVERS SHOULD BE
          CONDITIONALLY CERTIFIED

          The Court finds that Plaintiff has carried her minimal burden at the notice stage of

   “substantial allegations that the putative class members were together the victims of a

   single decision, policy, or plan” with respect to the Colorado delivery drivers. Thiessen,

   267 F.3d at 1102 (10th Cir. 2001). Plaintiff alleges that Defendants’ delivery drivers in

   Colorado are similarly situated with respect to the requirements and duties of their

   particular jobs. According to the Complaint and Plaintiff Kennedy’s Declaration, all of

   Defendants’ delivery drivers are required to maintain and pay for operable, safe, and

   legally compliant cars to use in delivering pizza. (Doc. # 1 at 13); (Doc. # 40-2 at 3).

   Plaintiff alleges that “[a]ll delivery drivers employed at the Mountainside Domino’s stores

   over the last three years have had essentially the same job duties—deliver pizza and

   other food items to customers, and complete various tasks inside the restaurant when

   they were not delivering pizzas.” (Doc. # 1 at 13.)

          She further alleges that the delivery drivers are all subject to similar terms of

   employment that result in a minimum wage violation. Specifically, Plaintiff alleges that

   Defendants do not track or reimburse delivery drivers’ actual expenses. Defendants

   appear to have conceded as much, at least for the purposes of their Cross-Motion for

   Partial Summary Judgment, stating that “[d]uring the relevant period, Mountainside

   contracted with a third-party vendor which provides employers with reasonable

                                                 7
Case 1:19-cv-01199-CMA-STV Document 107 Filed 09/30/20 USDC Colorado Page 8 of 13




   reimbursement rates based on various factors in the local market (including gas prices,

   depreciation, taxes, insurance, etc.).” (Doc. # 65 at 2.) Plaintiff further alleges that

   Defendants under-reimbursed their vehicle-related expenses and that such under-

   reimbursement drove Plaintiff’s wages and the wages of similarly situated employees

   below the legally mandated minimum wage. See (Doc. ## 1, 40-2). The allegations in

   Plaintiff’s Complaint, in combination with the Declaration of Amanda Kennedy,

   constitute “substantial allegations that the putative class members were together the

   victims of a single decision, policy, or plan.” Thiessen, 267 F.3d at 1102 (10th Cir.

   2001). Defendants’ Response fails to persuade this Court otherwise because it argues

   almost exclusively that Colorado drivers are not similarly situated to Texas drivers and

   that a collective action of Texas drivers in particular should not be certified. See

   generally (Doc. # 99).

          Lending further support to this Court’s conclusion is Defendants’ stipulation that a

   collective action of Colorado delivery drivers should be conditionally certified. Judge

   Varholak incorporated Defendants’ stipulation into his Order granting the parties’ Motion

   to Stay in order to allow the parties an opportunity to negotiate a class-wide settlement.

   See (Doc. # 30 at 2). Additionally, Plaintiffs submitted the instant Motion for Conditional

   Certification to this Court under the impression that Defendants had stipulated to

   conditional certification as to Colorado delivery drivers. See (Doc. # 40 at 1–2).

   Defendants now contend that their stipulation should be withdrawn due to the Court’s

   Partial Summary Judgment Order and the DOL’s subsequent opinion letter. However,

   the Court rejects Defendants’ contention that its Partial Summary Judgment Order


                                                  8
Case 1:19-cv-01199-CMA-STV Document 107 Filed 09/30/20 USDC Colorado Page 9 of 13




   somehow changes the basis for Defendants’ initial stipulation. Defendants were aware

   at the time they entered into this stipulation that every district court in the Tenth Circuit

   to conditionally certify a FLSA collective action of pizza delivery drivers in the last

   decade has done so under the “reasonable approximation” standard. See, e.g., Darrow,

   2012 WL 638119, *3. Indeed, Defendants argued at the summary judgment stage that

   this Court and other judges in this District have consistently applied a “reasonable

   approximation” standard to FLSA under-reimbursement claims. Accordingly, the Court’s

   Partial Summary Judgment Order did not change what Defendants understood to be the

   state of the law concerning FLSA under-reimbursement claims when they stipulated to

   conditional certification of Colorado drivers. The Court holds Defendants to their

   stipulation that a collective action of Colorado drivers should be conditionally certified.

          In the past decade, every district court in the Tenth Circuit to have considered

   motions for conditional certification of a collective action of pizza delivery drivers has

   granted conditional certification. See Darrow v. WKRP Management, LLC, No. 09-cv-

   1613-CMA-BNB, 2012 WL 638119 (D. Colo. Feb. 28, 2012) (authorizing notice); Smith

   v. Pizza Hut, Inc., No. 09-cv-1632, 2012 WL 1414325 (D. Colo. Apr. 21, 2012) (J.

   Arguello) (same); Wass v. NPC Int’l., Inc., No. 09-cv-2254, 2011 WL 1118774 (D. Kan.

   Mar. 28, 2011) (same); Bass v. PJCOMN Acquisition Corp., No. 09-cv-1614, 2010 WL

   3720217 (D. Colo. Sept. 15, 2010) (same). Moreover, at least eight district courts

   outside of the Tenth Circuit to have considered motions for conditional certification for

   pizza delivery drivers granted conditional certification. See Thomas v. Papa John’s

   International, Inc., No. 1:17-cv-411, 2019 WL 4743637 (S.D. Ohio Sept. 29, 2019)


                                                  9
Case 1:19-cv-01199-CMA-STV Document 107 Filed 09/30/20 USDC Colorado Page 10 of 13




    (authorizing notice); Young v. Rolling in the Dough, No. 1:17-cv-7825, 2018 WL

    1240480 (N.D. Ill. Mar. 8, 2018) (same); Meetz v. Wis. Hospitality Grp. LLC, No. 16-cv-

    1313, 2017 WL 3736776, *5 (E.D. Wisc. Aug. 29, 2017) (same); Brandenburg v. Cousin

    Vinny's Pizza, LLC, No. 3:16-CV-516, 2017 WL 3500411, at *3 (S.D. Ohio Aug. 15,

    2017) (same); Sullivan v. PJ United, et al., No. 7:13-cv-01275, Dkt. 80 (N.D. Ala. Mar.

    13, 2017) (same); Tegtmeier v. PJ Iowa, LC, 208 F.Supp.3d 1012, 1015-1025 (S.D.

    Iowa Sept. 21, 2016) (same); Bellaspica v. PJPA, LLC, 3 F.Supp.3d 257, 260 (E.D. Pa.

    Mar. 11, 2014) (same); Perrin v. Papa John’s Int’l, Inc., No. 4:09-cv-1335, 2011 WL

    4089251 (E.D. Mo. Sept. 14, 2011) (same); Luiken v. Domino's Pizza, LLC, No. CIV.09-

    516, 2010 WL 2545875, at *2 (D. Minn. June 21, 2010) (same). As previously

    described, Plaintiff has met her burden of demonstrating that conditional certification of

    Colorado delivery drivers is warranted in this case.

    B.     WHETHER A COLLECTIVE ACTION OF TEXAS DRIVERS SHOULD BE
           CONDITIONALLY CERTIFIED

           On the other hand, the Court concludes that it lacks a jurisdictional basis to

    conditionally certify a collective action of Texas delivery drivers.

           In support of her efforts to persuade this Court to certify a class of Texas drivers,

    Plaintiff relies on the theory that Brent Hamill and Longhorn Pizza constitute either a

    single employer or joint employers for purposes of FLSA liability. However, on August 3,

    2020, this Court dismissed Longhorn Pizza from this action for lack of personal

    jurisdiction. No Texas-based pizza restaurant remains a party to this case.

           As a general matter, a court without jurisdiction cannot render a valid judgment.

    OMI Holdings, Inc. v. Royal Ins. Co. of Canada, 149 F.3d 1086, 1090 (10th Cir. 1998).

                                                  10
Case 1:19-cv-01199-CMA-STV Document 107 Filed 09/30/20 USDC Colorado Page 11 of 13




    As relevant here, if a court lacks personal jurisdiction over an alleged employer, it

    cannot render a valid judgment on the issue of whether that employer was part of a

    single, integrated enterprise or part of a joint employment relationship. See Walker v.

    THI of New Mexico at Hobbs Ctr., 801 F. Supp. 2d 1128, 1154 (D.N.M. 2011) (citing

    OMI Holdings, Inc., 149 F.3d at 1090) (“if the Court does not have personal jurisdiction

    over FLTCH and THI of Baltimore, it cannot render a valid judgment on the merits of

    other issues—such as whether FLTCH and THI of Baltimore are part of a single,

    integrated enterprise”). It follows that, in this case, the Court cannot render judgment on

    the issue of whether Longhorn Pizza and Hamill were part of a single, integrated

    enterprise, a joint employment relationship, or neither for purposes of the FLSA

    because the Court lacks personal jurisdiction over Longhorn Pizza. Consequently, the

    Court may not conditionally certify a collective action of Texas delivery drivers in this

    case. 5

              Moreover, this Court is cognizant of the risk of inconsistent judgments that may

    result from three different district courts ruling on the liability of Hamill and/or Longhorn

    Pizza to the Texas delivery drivers. The question of Hamill’s liability to the Texas drivers

    is before this Court, the question of Longhorn Pizza’s liability to the Texas drivers is

    before the Northern District of Texas in Matthews v. Longhorn Pizza, Inc., No. 3:19-cv-




    5
     Defendants raised this jurisdictional issue in their Response to Plaintiff’s Motion. (Doc. # 99 at
    9.) Plaintiff failed to respond to Defendants’ argument, limiting her discussion on jurisdiction to
    whether Bristol-Myers Squibb Co. v. Superior Court of California, San Francisco Cty., 137 S.Ct.
    1773 (2017), divests courts of specific jurisdiction over the claims of non-resident plaintiffs in
    FLSA collective actions pursuant to Warren v. MBI Energy Servs., Inc., No. 19-CV-00800-RM-
    STV, 2020 WL 937420, at *6 (D. Colo. Feb. 25, 2020). See (Doc. # 103 at 9–10).

                                                    11
Case 1:19-cv-01199-CMA-STV Document 107 Filed 09/30/20 USDC Colorado Page 12 of 13




    1159-E (N.D. Tex. 2019), and the question of Longhorn Pizza’s liability to Kennedy and

    the opt-in Plaintiffs is before the Western District of Texas in Kennedy v. Longhorn

    Pizza, Inc., filed after this Court dismissed Longhorn Pizza for lack of personal

    jurisdiction.

    C.       PROPOSED FORM OF NOTICE

             Plaintiff submitted a proposed form of notice for this Court’s approval, but said

    notice presumed that the Court would conditionally certify a collective action of both

    Colorado and Texas delivery drivers. See (Doc. # 40-4). Defendants request that the

    Court direct the parties to meet and confer regarding the form of notice because

    counsel for the parties have previously agreed upon a form of notice, attached to their

    Motion to Stay. See (Doc. ## 27–27-2). The Court agrees that conferral regarding notice

    is appropriate under the circumstances.

                                         IV.    CONCLUSION

             For the foregoing reasons, it is ORDERED that Plaintiff’s Renewed Motion to

    Send Notice to Similarly Situated Employees (Doc. # 40) is GRANTED IN PART AND

    DENIED IN PART as follows:

         •   the Motion is GRANTED to the extent it seeks conditional certification of a

             collective action of all similarly situated current and former delivery drivers

             employed at the Domino’s Pizza stores owned, operated, and controlled by

             Defendants in Colorado at any time from April 24, 2019 to present;

         •   the Motion is DENIED to the extent it seeks conditional certification of a collective

             action of all similarly situated current and former delivery drivers employed at the


                                                   12
Case 1:19-cv-01199-CMA-STV Document 107 Filed 09/30/20 USDC Colorado Page 13 of 13




            Domino’s Pizza stores owned, operated, and controlled by Defendants in Texas

            at any time from April 24, 2019 to present;

        •   the parties are DIRECTED to meet and confer regarding the form of notice;

        •   by October 30, 2020, either the parties shall submit to the Court an agreed-upon

            form of notice or Plaintiff shall file a motion to approve her proposed form of

            notice, if the parties cannot reach an agreement; and

        •   the proposed form of notice need not include a place for opt-in plaintiffs to note

            the last 4 digits of their social security numbers. 6




            DATED: September 30, 2020


                                                          BY THE COURT:


                                                          _____________________________
                                                          CHRISTINE M. ARGUELLO
                                                          United States District Judge




    6
      Defendants argue that the Consent Form should include a place for opt-ins plaintiffs to note
    the last 4 digits of their social security numbers (“SSN”). Defendants vaguely assert that this
    would serve as a “means of identifying opt-ins” but they do not contend it is necessary for
    identification. Indeed, Defendants state that “[f]ailure to include this information in the consent
    would not invalidate the consent form” (id. at 15 n.12), indicating that an SSN is not necessary
    for Defendants to identify the opt-in plaintiffs. Therefore, the Court determines that the potential
    chilling effect of the requested information outweighs Defendants’ undeveloped preference for
    the information.

                                                     13
